DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, as well as claims 2-16 and 21-26 dependent therefrom, is objected to because of the following informalities:  Independent claim 1 recites “alkali metal or an alkaline earth metal salt.”  Based on the specification as filed, it is clear that the alkali metal is indeed intended to be an alkali metal salt.  Applicant is advised to add the term –salt- after “alkali metal” in order to more clearly identify the alkali metal as such throughout the claims.  Consistent amendments to claims 5, 6 and each of new claims 21-26 is advised.  Appropriate correction is required.
Claims 25 and 26 are objected to because of the following informalities:  In each of the noted claims “triethanol amine” should be replaced with the known spelling thereof of -triethanolamine.-  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 6,173,778 – cited previously).
With respect to independent claim 1, Rae et al. discloses a method of cementing a wellbore, the method comprising:
combining a liquid additive with a cement slurry (col. 8, l. 28-53), the liquid additive comprising, based on a total weight of the liquid additive, 
0.1-5% of a metal gluconate (col. 5, l. 20-31) by weight of the cement (col. 7, l. 10-23);

an amount of an alkanolamine (col. 5, l. 32-46) activator, wherein the cement can be over-activated by the activator (col. 5, l. 55-67), wherein conditions will vary that affect the amount thereof require (co. 6, l. 1-10),
0.1 to about 3% of a dispersant by weight of the cement (col. 7, l. 22-48), wherein the amount may vary based on various factors relating to the system (col. 7, l. 49-62), and
water (col. 8, l. 28-30) to form a cementing composition (col. 8, l. 48-53); 
injecting the cementing composition into the wellbore (col. 2, l. 9-27); and
allowing the cementing composition to set (col. 2, l. 9-27).
With regard to the combination of specifically choosing the metal gluconate, alkali/alkaline earth metal and alkanolamine in Rae et al., since Rae et al. discloses the inclusion of each of the noted components, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of additives from the list of additives disclosed by Rae et al. as such are disclosed as useful for well cements.
With regard to the amounts of each component, the Examiner notes, Rae et al. provides for overlapping amounts of the metal gluconate and dispersant, as indicated above, and, further, suggests wherein the amount of activator, i.e., alkali metal or alkaline earth metal salt and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.].  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ["The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."]; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges as critical and it is unclear if any unexpected results are achieved by using such.
With regard to dependent claim 2, Rae et al. discloses the metal gluconate as claimed (col. 5, l. 20-26).
With respect to dependent claim 4, Rae et al. discloses a retarder presence of 0.1-5% by weight of the cement (col. 7, l. 10-23).  As such, one having ordinary skill in the art would recognize the optimal amount thereof to include since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ["The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."]; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges as critical and it is unclear if any unexpected results are achieved by using such.
With respect to dependent claim 5, Rae et al. discloses a salt as claimed (col. 5, l. 32-36). 
With respect to depending claim 6, Rae et al. discloses wherein the cement can be over-activated by the activator (col. 5, l. 55-67), wherein conditions will vary that affect the amount thereof require (co. 6, l. 1-10).  Although silent to an amount as within the range as claimed, it would have been obvious to one having ordinary skill to try an amount within the range as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges as critical and it is unclear if any unexpected results are achieved by using such.
With respect to depending claims 7 and 8, Rae et al. discloses the alkanolamine as claimed (col. 5, l. 40-46).
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges as critical and it is unclear if any unexpected results are achieved by using such.
With respect to depending claim 10, Rae et al. discloses wherein the dispersant comprises one as claimed (col. 7, l. 24-48).
With respect to depending claim 11, Rae et al. discloses a dispersant presence of 0.1 to about 3% by weight of the cement (col. 7, l. 22-48), wherein the amount may vary based on various factors relating to the system (col. 7, l. 49-62).  As such, one having ordinary skill in the art would recognize the optimal amount thereof to include since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ["The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."]; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges as critical and it is unclear if any unexpected results are achieved by using such.
With respect to dependent claim 13, Rae et al. discloses an aqueous carrier and a cement component (col. 8, l. 42-50) and an additive selected from the group as claimed (col. 6, l. 36-col. 7, l. 9).
With respect to dependent claim 14, Rae et al. discloses wherein the cement slurry has a density as claimed (col. 12, l. 50-65), as well as wherein the desired density of the slurry may be achieved by controlling the amount of auxiliary material (col. 7, l. 49-62).  As such, it would have been obvious to one having ordinary skill in the art to provide for a density within the range as claimed as based on the desired density for a particular cementing operation since With respect to depending claim 6, Rae et al. discloses wherein the cement can be over-activated by the activator (col. 5, l. 55-67), wherein conditions will vary that affect the amount thereof require (co. 6, l. 1-10).  Although silent to an amount as within the range as claimed, it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. as applied to claim 1 above, and further in view of Michaux et al. (US 2013/0269940 – cited previously).
Rae et al. discloses the method as set forth above with respect to claim 1, wherein the retarder may be a metal gluconate such as sodium gluconate or calcium gluconate (col. 5, l. 19-31).  The reference, however, fails to disclose wherein the metal gluconate comprises iron gluconate hydrate as claimed.  Michaux et al. suggests liquid additives used as retarders in well cements wherein examples thereof include calcium gluconate, sodium gluconate and iron gluconate ([0014]-[0016]).  It would have been obvious to one having ordinary skill in the art to try iron gluconate as an alternative to the sodium gluconate and/or calcium gluconate disclosed by Rae et al. since, as suggested by Michaux et al., such is a known alternative thereto used for cement retarding purposes in the art.  With regard to such as more specifically iron (II) gluconate hydrate, it is the position of the Office such is a known equivalent to iron (II) gluconate and as such, the use thereof in the method of Rae et al. would be obvious to one having ordinary skill in the art.
Claims 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. as applied to claim 1 above, and further in view of Vargo, JR. et al. (US 2005/0241538 – cited previously) .
With respect to dependent claim 12, Rae et al. discloses wherein the components are added to the water and then mixed with the cement, wherein the slurry is monitored to ensure the desired density is obtainable (col. 8, l. 28-43), wherein it is further noted the amounts of materials added to the cement vary depending on the type of material and desired density (col. 7, l. 49-62).  The reference, however, is silent to the amount of liquid additive combined with the cement slurry per sack of the cement slurry.  Vargo, Jr. et al. suggests addition of a liquid In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claims 15 and 16, Rae et al. discloses wherein the components are added to the water and then mixed with the cement, wherein the slurry is monitored to ensure the desired density is obtainable (col. 8, l. 28-43), wherein it is further noted the amounts of materials added to the cement vary depending on the type of material and desired density (col. 7, l. 49-62).  Additionally, the chemicals may be added by batch or on the fly (col. 8, l. 28-43).  The reference, however, fails to explicitly disclose wherein the liquid additive is added via an injection nozzle or a chemical injection pump while the cement slurry is injected into the wellbore, and, further, adjusting amounts of the cement slurry, liquid additive or a combination thereof in situ while injecting.  Vargo, Jr. et al. suggests addition of a liquid additive to a cement slurry (abstract) wherein the liquid additive can be mixed with the cement slurry as it is being pumped into the well via an injection nozzle/pump and the rate of addition can be controlled using a metering system so that accurate and precise amounts can be added in order to control properties such as density ([0020]). It would have been obvious to one having ordinary skill in the art to try adding the liquid additive of Rae et al. to the cement as suggested by Vargo, Jr. et .
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. as applied to claim 1 above, and further in view of Fraser (US 2008/0066655).
With respect to new dependent claim 21, Rae et al. discloses the method as set forth above with respect to claim 1, wherein suitable activators comprising an alkali metal or alkaline metal salt include hydroxides such as sodium, magnesium or calcium hydroxide, sulfates such as sodium sulfate, aluminates such as sodium aluminate and potassium aluminate and/or carbonates such as sodium carbonate; the reference additionally notes wherein such activators are selected from Group IA and IIA of such salts (col. 5, l. 32-46).  The reference, however, fails to suggest lithium as one of the more specifically noted salts.  The Examiner notes, lithium is an alkali metal and thus would fall within the context of suggested Group IA salts.  Additionally, Fraser suggests activators for a cement mix wherein such include sodium sulfate, potassium sulfate, lithium sulfate, lithium chloride, sodium carbonate, sodium aluminate, potassium chloride ([0014]).  Since various lithium salts, for example, lithium sulfate, is suggested as an alternative to sodium sulfate and potassium sulfate, sulfates explicitly disclosed by Rae et al., it would have been obvious to one having ordinary skill in the art to try a lithium salt as the Group IA sulfate in the method of Rae et al. in order to yield the predictable result of activating the setting of the cement disclosed therein.
With respect to new further dependent claim 22, Rae et al. suggests wherein the cement can be over-activated by the activator (col. 5, l. 55-67), wherein conditions will vary that affect the amount thereof require (co. 6, l. 1-10).  Thus, when substituting the lithium salts of Fraser within the composition disclosed by Rae, one of ordinary skill would recognize the conditions In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges as critical and it is unclear if any unexpected results are achieved by using such.
With respect to new further dependent claim 23, as noted above, Fraser suggests lithium chloride as an additional alternative to the activators/accelerators disclosed by Rae et al..  As such, it would have been obvious to one having ordinary skill in the art to try such an alternative, i.e., lithium chloride as an alternative Group IA salt in the method of Rae et al. in order to yield the predictable result of activating the setting of the cement disclosed therein with a known substitute for the more explicitly disclosed salts of Rae et al..
With respect to new dependent claim 24, Rae et al. discloses 0.1-5% of a metal gluconate (col. 5, l. 20-31) by weight of the cement (col. 7, l. 10-23) and 0.1 to about 3% of a dispersant by weight of the cement (col. 7, l. 22-48), wherein the amount may vary based on various factors relating to the system (col. 7, l. 49-62), along with water (col. 8, l. 28-30).  With regard to the amounts of each component, the Examiner notes, Rae et al. provides for overlapping amounts of In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.].  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ["The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."]; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges as critical and it is unclear if any unexpected results are achieved by using such.  With further regard to the alkali metal or alkaline earth metal salt as comprising lithium chloride, Rae et al. discloses wherein suitable activators comprising an alkali metal or alkaline metal salt include hydroxides such as sodium, magnesium or calcium hydroxide, sulfates such as sodium sulfate, aluminates such as sodium aluminate and potassium aluminate and/or carbonates such as sodium carbonate; the reference additionally notes wherein such activators are selected from Group IA and IIA of such salts (col. 5, l. 32-46).  The Examiner notes, lithium is an alkali metal and thus would fall within the context of suggested Group IA salts.  Additionally, Fraser suggests activators for a cement mix wherein such include sodium sulfate, potassium sulfate, lithium sulfate, lithium chloride, sodium carbonate, sodium aluminate, potassium chloride ([0014]).  Since various lithium salts, for example, lithium sulfate, is suggested as an alternative to sodium sulfate and ..
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. as applied to claim 1 above, and further in view of Michaux et al. and Fraser.
With respect to both new dependent claims 25 and 26, Rae et al. discloses 0.1-5% of a metal gluconate (col. 5, l. 20-31) by weight of the cement (col. 7, l. 10-23) and 0.1 to about 3% of a dispersant by weight of the cement (col. 7, l. 22-48), wherein the amount may vary based on various factors relating to the system (col. 7, l. 49-62), along with water, as incorporated by reference to US 5,447,197 (col. 4, l. 66-col. 5, l. 17), wherein it is suggested therein depending upon the particular slurry, the amount of mixing water is between 30-150 weight percent (col. 5, l. 64-68, therein).  With regard to the amounts of each component, the Examiner notes, Rae et al. provides for overlapping amounts of the metal gluconate and dispersant, as indicated above, and, further, suggests wherein the amount of activator, i.e., alkali metal or alkaline earth metal salt and alkanolamine are provided in amounts based on conditions encountered at the site.  As such, it would have been obvious to one having ordinary skill in the art to provide for an amount of each component within the ranges as suggested above since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.].  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ["The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."]; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration ranges as critical and it is unclear if any unexpected results are achieved by using such.  
Rae et al. discloses the method as set forth above wherein the retarder may be a metal gluconate such as sodium gluconate or calcium gluconate (col. 5, l. 19-31).  The reference, however, fails to disclose wherein the metal gluconate comprises iron gluconate hydrate as claimed.  Michaux et al. suggests liquid additives used as retarders in well cements wherein examples thereof include calcium gluconate, sodium gluconate and iron gluconate ([0014]-[0016]).  It would have been obvious to one having ordinary skill in the art to try iron gluconate as an alternative to the sodium gluconate and/or calcium gluconate disclosed by Rae et al. since, as suggested by Michaux et al., such is a known alternative thereto used for cement retarding purposes in the art.  With regard to such as more specifically iron (II) gluconate hydrate, it is the position of the Office such is a known equivalent to iron (II) gluconate and as such, the use thereof in the method of Rae et al. would be obvious to one having ordinary skill in the art.
With further regard to the alkali metal or alkaline earth metal salt as comprising lithium chloride, Rae et al. discloses wherein suitable activators comprising an alkali metal or alkaline metal salt include hydroxides such as sodium, magnesium or calcium hydroxide, sulfates such as sodium sulfate, aluminates such as sodium aluminate and potassium aluminate and/or carbonates such as sodium carbonate; the reference additionally notes wherein such activators are selected from Group IA and IIA of such salts (col. 5, l. 32-46).  The Examiner notes, lithium is an alkali metal and thus would fall within the context of suggested Group IA salts.  Additionally, Fraser suggests activators for a cement mix wherein such include sodium sulfate, potassium sulfate, ..
Response to Arguments
Applicant’s arguments with respect to claim objections as set forth in the previous office action have been fully considered and are persuasive.  The claim objections as set forth therein have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections as set forth in the previous office action have been fully considered; the Examiner notes the grounds of rejection as modified based on Applicant’s amendments and maintains the references previously cited provide for the invention as instantly claimed.  
The Examiner acknowledges Applicant’s comments pertaining to the inventor’s findings of increasing early strength of a cement by adding a liquid additive to the cement slurry.  The Examiner notes, however, the features upon which applicant relies (i.e., the increase in early strength of the cement in 24 hours as increasing the overall compressive strength by about 30% and/or the increase of such early strength without surface gelation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Examiner acknowledges Applicant’s comments pertaining to Rae and assertions that it would not be obvious to select the specific components in the amounts defined by claim 1, as well as use such a combination to improve cement set strength.
	As indicated above, the claim does not require any particular cement set strength and/or improvement thereto.  
	The Examiner notes, Applicant may consider amendments to the claims to require any unexpected cement set strength imparted by the liquid additive within an AFCP 2.0 response for further consideration.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/25/21